Citation Nr: 1115484	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  02-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD), including whether a total rating based on individual unemployability (TDIU) is warranted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to July 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 decision by the Department of Veterans Affairs (VA) Detroit, Michigan Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in August 2004.  A transcript of the hearing has been associated with the claims folder.

The Board notes that this is the fourth time that it has considered the Veteran's claim.  This claim was also the subject of a December 2007 Joint Motion for Remand.  For reasons discussed in detail below, the Board finds substantial compliance with its previous remand instructions, and finds that it has complied with the directives of the December 2007 Joint Motion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

2.  The competent medical evidence demonstrates that the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating schedular rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A review of the history of the Veteran's claim is instructive.  The Veteran sought service connection for PTSD in an August 2001 claim.  In a May 2002 rating decision, the RO granted service connection for this issue and assigned a 30 percent rating.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in July 2002.  The Veteran thereafter filed a timely Substantive Appeal.  He and his wife presented testimony before the undersigned member of the Board in an August 2004 Travel Board hearing.

When this case first came before the Board in June 2005, the Board remanded the claim for further development.  In an October 2005 rating decision, the Appeals Management Center increased the Veteran's rating to 70 percent, effective the date of his original claim.  The Board then issued a decision in November 2006, denying the Veteran entitlement to a rating in excess of the 70 percent assigned.

The Veteran appealed his claim to the Court, and the Court issued an order approving a Joint Motion for Remand in December 2007.  The Board then remanded the Veteran's claim for development consistent with the Joint Motion.  The claim has now returned to the Board.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, both the Veteran and his representative contend that he suffers from total occupational and social impairment consistent with the 100 percent rating for PTSD.  For the reasons that follow, the Board determines that the Veteran's PTSD symptomatology most closely matches the criteria for the currently assigned 70 percent rating.  

Again, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

The medical evidence - consisting of two assessments by licensed social worker (Mr. G.) and three VA examinations - shows that the Veteran suffers from many of the symptoms enumerated by the 70 percent rating.  For example, the Veteran has been noted to have suicidal ideation, panic attacks, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  These assessments and examinations also found, however, that the Veteran maintained an appropriate appearance.  He was always oriented to person, place, and time.  The Veteran was never found to suffer from hallucinations or delusions.  Though his short term memory was impaired, neither Mr. G. nor the VA examiners noted any other problems with the Veteran's memory.  

The lay evidence also demonstrates that the Veteran suffers from many of these symptoms.  In his assessments with Mr. G. and in his VA examinations, the Veteran has reported suffering from panic attacks, impaired impulse control, sleep disturbances, hypervigilence, and flashbacks.  In his August 2004 Travel Board hearing, the Veteran reported that he does not like working around other people.  He stated that he takes steps to isolate himself from others.  He described having a short temper with his wife and children, and stated that he suffered from anger problems.  

It is clear that these symptoms have led to the occupational and social impairment, with deficiencies in most areas required for a 70 percent rating.  The Veteran's difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships have impacted his work.  The Veteran reported that he performs seasonal work with a long time friend.  He stated that his friend is able to work with him and understands his condition, yet he nonetheless will have disagreements over his work.  The Veteran's symptomatology has also affected his family relations, as the Veteran's poor impulse control has affected his relationship with his wife and children.  Finally, the Veteran's PTSD has also negatively affected his judgment and mood.  The Veteran was frequently described as depressed and anxious, and his judgment was described as impaired.  

The Veteran's GAF scores are also consistent with the 70 percent rating assigned.  VA examinations of March 2002 and September 2005 assigned the Veteran a GAF score of 35; Mr. G. also assigned a GAF score of 35 in February 2005.  As noted above, a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Here, though no medical professional has found that the Veteran suffers from impairment in reality testing or communication, he has been found to have major impairment in work, family relations, judgment and mood.  Given the objective mental status findings, the Board finds that the GAF score does not indicate the assignment of a 100 percent rating.

The Board notes that Mr. G. assigned the Veteran a GAF score of 60 in his initial assessment in August 2001, and the most recent VA examination from August 2009 assigned the Veteran a GAF score of 48.  These scores ultimately do not impact the Board's decision, as they are outweighed by the reports of the Veteran's symptomatology and the effects that his symptomatology have on his occupational and social functioning.  

The Board initially remanded the Veteran's claim in June 2005 in part to have a VA examiner explain the disparities in the GAF scores that had been assigned.  The fact that such an opinion was not offered also in part led to the December 2007 Joint Motion.  The VA examiner from the Veteran's August 2009 examination opined as to the reasons for the incongruent scores, stating that previous evaluations may not have taken into account the nature of the Veteran's employment, the fact that his employment was seasonal, or the fact that the Veteran is unwilling to seek treatment for his PTSD. 

The Board also concludes that the Veteran does not meet the criteria for the 100 percent rating.  Such a rating would only be warranted with evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Here, the Veteran shows none of the symptoms such as those enumerated by the 100 percent rating.  The Veteran has never been found to suffer from gross impairment in thought processes or communication.  In his various examinations, the Veteran consistently denied suffering from delusions or hallucinations, and both the VA examiners and Mr. G. did not report that the Veteran suffered from these symptoms.  There is no evidence that the Veteran has engaged in gross inappropriate behavior.  Though the Veteran has in the past voiced suicidal ideation, he has never had a plan or intent for such an action.  He also has not been found to have homicidal ideation, so there is not a persistent danger of hurting himself or others.  Each examiner and Mr. G. has also described the Veteran as neatly and appropriately dressed and groomed, showing that he can perform activities of daily living.  Finally, though the Veteran suffers from mild short term memory loss, there is no evidence that he cannot recall his own name, the names of his relatives, or his own occupation.  The Veteran thus suffers from none of the symptoms such as those enumerated by the 100 percent rating.  

For these reasons, the Board finds that the Veteran more closely approximates the occupational and social impairment with deficiencies in most areas described by the 70 percent rating and not total occupational and social impairment as described by the 100 percent rating.  Further, as the Veteran's symptomatology has remained consistent over the appeals period, staged ratings are not at issue here.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The medical and lay evidence show that the Veteran suffers from suicidal ideation, panic attacks, an inability to handle stress, and an inability to effectively maintain relationships.  These symptoms have resulted in occupational and social impairment in most areas, and they are contemplated under the applicable rating criteria for PTSD.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's PTSD symptomatology is productive of occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.  Accordingly, the Board concludes that the criteria for an initial rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, DC 9411.

II.  Total Disability Rating Based on Individual Unemployability

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Given the Veteran's rating and his reports of his employment, the Board finds that this issue has been raised by the record.

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  That same regulation is clear that "marginal employment shall not be considered substantially gainful employment."  Id.  

Here, the Veteran meets the schedular criteria for a TDIU.  He is currently service connected for two disabilities: PTSD, rated as 70 percent disabling; and residuals of a shell fragment wound to the left leg, rated as noncompensably disabling.  His combined rating is 70 percent.  The Veteran thus meets the schedular criteria for a TDIU.

The remaining question to answer is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The examiner from the Veteran's August 2009 examination stated that the Veteran had "near total occupational and social impairment."  He also stated that the Veteran had moderate to severe impairment in social emotional and occupational functioning.  He found that it is not likely that the Veteran would be able to function in normal occupational settings where civility and responsible responses are expected.

Though the examiner did not explicitly state that the Veteran is unemployable as a result of his service-connected PTSD, the Board shall resolve reasonable doubt in favor of the Veteran and find that his opinion nonetheless indicates that the Veteran's PTSD prevents him from securing or following a substantially gainful occupation.

While the Veteran is still working, his work is seasonal only, and he works for a friend who makes special accommodations to allow the Veteran to continue working.  As noted above, however, "marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  The applicable regulation is clear that marginal employment includes employment in a protected environment such as a family business or a sheltered workshop.  Id.  Thus, despite the fact that the Veteran continues to work in a minor capacity, the evidence indicates that his job is considered to be marginal employment.  

Resolving any doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  See 38 U.S.C.A. § 5107(b).  Entitlement to TDIU is therefore granted.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the claim for a TDIU, the Board's decision here represents a complete grant of benefits.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist with respect to this claim is thus unnecessary.  

With respect to the Veteran's claim for an increased initial rating for his PTSD, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a May 2002 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination.  The Veteran requested the opportunity to testify at a Travel Board hearing, and such a hearing was held in August 2004.  

As noted above, this case has been before the Board three times before.  Initially, in June 2005, the Board remanded the Veteran's claim for three reasons: first, the Board asked the RO/Appeals Management Center to provide the Veteran with notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA); next, the Board asked that the Veteran be reexamined to ascertain the current level of severity of the Veteran's PTSD; finally, the Board asked the examiner to reconcile the divergent opinions of the Veteran's condition.  

The claim returned to the Board in November 2006.  The Board issued a decision, denying the Veteran a rating in excess of 70 percent for his PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  The Court approved a Joint Motion for Remand in December 2007.  That Joint Motion identified two problems with the Veteran's September 2005 VA examination, noting that the examiner did not adequately explain her conclusions regarding the Veteran's current symptomatology, and that she did not address the divergent opinions identified by the Board.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Accordingly, the Board issued a remand in April 2008 for further development consistent with the Joint Motion.  

The Board notes that all of its directions from its June 2005 and April 2008 remands have been accomplished.  First, the Veteran received updated notice in February 2005.  The Veteran underwent VA examinations in September 2005 and August 2009 to determine the current nature and severity of his PTSD, and the examiner from the August 2009 examination was more thorough in describing his conclusions (thus satisfying the first identified problem from the Joint Motion).  That examiner also offered an opinion as to the previous differing views of the Veteran's symptomatology, as ordered by both the Board and the December 2007 Joint Motion.  The Board thus finds there was substantial compliance with its previous remand instructions, and that it has complied with the directives of the Joint Motion.  See D'Aries, 22 Vet. App. at 105 (2008).  As the requested development from both the Board and the Joint Motion has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 268.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating in excess of 70 percent for the Veteran's service-connected PTSD is denied.  

A total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


